DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding independent claim 1, allowability is based in part with the prior art of record not showing or teaching a method of monitoring tracer particles conveyed by a fluid from a flowing well penetrating a reservoir, the method comprising, for a first EPR iteration: exposing the fluid to a first frequency sweep of an electromagnetic field wherein the first frequency sweep is over a set of discrete electromagnetic frequencies; determining first parameter values of reflected signals from the first frequency sweep; selecting a first discrete frequency corresponding to one of the first parameter values that is less than a threshold value; activating a first electromagnetic field in the fluid at the first discrete frequency; performing a first DC magnetic field sweep to generate a first EPR spectrum while the first electromagnetic field is activated; and deriving a property of the conveyed tracer particles from the first EPR spectrum.
Regarding dependent claims 2-11 allowability is based on their dependencies from independent claim 1.
Regarding independent claim 12, allowability is based in part with the prior art of record not showing or teaching a non-transitory computer-readable medium storing instructions that, when executed on a processor, perform operations for detecting a property of a fluid flowing 
Regarding independent claim 13, allowability is based in part with the prior art of record not showing or teaching an apparatus for monitoring tracer particles conveyed by a fluid from a flowing well penetrating a reservoir, comprising: a tube having a cavity capable of receiving the fluid comprising the tracer particles; an electron paramagnetic resonance (EPR) spectrometer, the EPR spectrometer being configured to perform EPR spectroscopy on at least a portion of the fluid to generate 51PATENT - Substitute Specification - Clean Version Attorney Docket No.: MSIL/0003USC01 an EPR spectrum; a magnetic field generator configured to generate a DC magnetic field in the fluid during operation of the EPR spectrometer; transmit circuitry configured to generate a radio frequency (RF) signal; a resonator coupled to the transmit circuitry and configured to convert the RF signal into an RF magnetic field in the fluid during the operation of the EPR spectrometer; receive circuitry configured to receive and process reflected signals from the fluid via the resonator; and at least one processor coupled to the magnetic field generator, the transmit circuitry, and the receive circuitry and configured, for a first EPR iteration, to: control the transmit circuitry to perform a first frequency sweep of discrete electromagnetic frequencies on the cavity containing the fluid; determine first parameter values of reflected signals from the first frequency sweep; select a first discrete frequency 
Regarding dependent claims 14-16 allowability is based on their dependencies from independent claim 13.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858